Order entered April 20, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01214-CV

                    LORIANNE JENAE WOLF, Appellant

                                        V.

                     JOHN ROBERT NYGARD, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-16-0756

                                     ORDER

      Before the Court is appellant’s April 16, 2020 unopposed fourth motion for

an extension of time to file her brief on the merits. The parties’ previously

scheduled mediation has been delayed to June 8, 2020. In light of this delay, we

GRANT the motion and extend the time for appellant to file her brief to June 23,

2020. We caution appellant that further extension requests will be disfavored.


                                             /s/   KEN MOLBERG
                                                   JUSTICE